            Case 1:16-cv-08080-JGK Document 165-3 Filed 11/02/20 Page 1 of 1


SUPPLEMENTAL TIME RECORDS FOR ATTORNEY AMIR H. ALI
CURRENT SEPTEMBER 5, 2020 THROUGH NOVEMBER 2, 2020

                               Description                  Date         Time
Reviewed City's motion for new trial.                         9/5/2020      0.3
Conducted research for opposition to new trial motion.        9/5/2020      1.5
Finalize fee application                                      9/7/2020      0.7
Conducted research for opposition to new trial motion.       9/14/2020      3.5
Conducted research for opposition to motion for new trial    9/15/2020      1.9
Drafting and revising opposition to motion for new trial.    9/15/2020      2.6
Drafting and revising opposition to motion for new trial.    9/16/2020      3.3
Drafted argument response to punitive damages challenge.     9/17/2020      2.1
Proofread and finalized brief for filing.                    9/18/2020      0.9
Conduct research for fee reply.                             10/28/2020      0.5
Draft fee reply section re lodestar.                        10/29/2020      1.6
Draft fee reply section re adjustment                       10/30/2020      1.4
Revise fee reply.                                            11/1/2020      0.6

Total                                                                      20.9
